Case 1:19-cv-00276-PLM-RSK ECF No. 16-4 filed 08/20/19 PageID.516 Page 1 of 4




                               Exhibit 3
          E-Mail from P. Werking to Plaintiff on March 17, 2018
    Case 1:19-cv-00276-PLM-RSK ECF No. 16-4 filed 08/20/19 PageID.517 Page 2 of 4


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: More Stuff
   Date:   December 17, 2018 at 4:05 PM
     To:   mgreengard@powersgreengard.com




       From: David Werking <omik2omik2@hotmail.com>
       Sent: Monday, November 26, 2018 6:05 PM
       To: prosecutor@mioGawa.org
       Subject: Fw: More Stuﬀ



       From: David Werking <omik2omik2@hotmail.com>
       Sent: Monday, November 26, 2018 5:15 PM
       To: jmackeller@mioGawa.org
       Subject: Fw: More Stuﬀ

       Case #18-02230177
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Saturday, March 17, 2018 5:00 PM
       To: David Werking
       Subject: Re: More Stuﬀ
       David Werking,

       It is not natural or normal for a person to have sex with his or her Mother.

       It is not natural or normal for a person to have sex with their Father.

       It is not natural or normal for a person to have sex with their Brother or Sister.

       It is not natural or normal for a person to have sex with their Son or Daughter.

       It is not natural or normal for a person to have sex with any child, related or not.

       It is not natural or normal for a person to have sex with an animal.

       I found DVDs depicting all of these detestable practices in your collection. Such things should not be
       promoted, celebrated, or glamorized. Any civilization that tolerates or promotes these acts will not
       survive. Any individual that puts this garbage into his mind (whether or not he commits these acts) will
       also suffer. It should be no surprise to anyone that a person who watches this stuff every day will have
       nightmares and/or strange dreams.

       You apparently believe that "all sex is good sex" or that "one can't have too much sex." This lie was
       foisted on the world by Alfred KInsey in the fifties. I don't know who sold this bill of goods to you but it
       should have been obvious to you that it is not true. It's like saying that "all food is good food," or "all
       drugs are good drugs." If you eat nothing but sugar and carbohydrates for 20 years you will get
       diabetes and die a horrible miserable death. If you take ibuprofin every day for aches and pains you
       will ruin your stomach lining and get ulcers (or worse).

       But alas, the list above was not the end of what I found. I also found videos depicting slavery, torture,
       rape, and gang rape. That you would buy and watch films depicting such violence is beyond the pale.
       I have no words to express the depth of my shock and disappointment.
Case 1:19-cv-00276-PLM-RSK ECF No. 16-4 filed 08/20/19 PageID.518 Page 3 of 4

 I have no words to express the depth of my shock and disappointment.

 Believe it or not, one reason for why I destroyed your porn was for your own mental and emotional
 heath. I would have done the same if I had found a kilo of crack cocaine. Someday, I hope you will
 understand.

 Paul Werking

 -----Original Message-----
 From: "David Werking" <omik2omik2@hotmail.com>
 Sent: Monday, March 12, 2018 7:22pm
 To: "pmwerking@reagan.com" <pmwerking@reagan.com>
 Subject: Re: More Stuff

 How can someone be addicted to something that is natural? Do people have sex? People
 have sex. Do people masturbate? People masturbate. Do the endorphins from an orgasm
 hurt the body? No they do not hurt the body. Are men visual? Yes, men are visual. Are
 women visual? No, women are auditory. Do women have porn? Yes it’s called dimestore
 romance. Is anyone saying that’s wrong? No, no one is saying that’s wrong. Does Jesus say
 anything about porn? No Jesus talks about not commi\ng adultery in your mind. Catholcis
 talk about porn 300 years a]er the Bible. Are we Catholic? No. Are these women I am
 lus_ng a]er married? No those are paid actors and actresses. Are they good at it? Enh,
 some of em. Is it sexist? No, both sexes are there. Does it degrade people? Not if they’re
 good at it. Something good should be upli]ed. Is it bad for marriage? How about women
 stop dreaming about the men we could be and we stop dreaming about the women they
 could be. That seems fair. When is an interest an addic_on? Someone is addicted to trains.
 Oh my God they have so many trains. My wife is addicted to shoes. Oh my God she has so
 many shoes. Oh well.
 When you have an adult child, you treat them like an adult. I made my decision. If you want
 to talk about my decisions with me, that’s ﬁne. The Bible would not be wriGen so that you
 have to disobey one commandment in order to honor another. The Bible says to rebuke
 your brother if they are doing wrong. GOD forces, not YOU. There’s this whole thing called
 the Crusades. You should read about it some_me. Many people killed in the name of God.
 Horrible, horrible things going on. I would say the middle east will probably never heal.
 I brought my scarce belongings into your house. I told you at that dinner table in Rockford
 Minnesota back in 2015 what my belongings were. If you don’t say that, then that’s a lie. I
 love you Dad, and I need you to be here to teach me how to be a man s_ll, but you also
 need to know that there are consequences for your ac_ons, legally. You can’t just go
 around destroying people’s stuﬀ that you don’t like or agree with. We live in a civilized
 society. If you had a problem with my belongings, you should have stated that at the _me
 and I would have gone elsewhere. Instead you chose to keep quiet and behave vindic_vely.
 Today is Elsie’s birthday. I don’t know what to do with this because it’s something I’ve never
 been taught. Mary is in denial about how much damage not having a father is going to do
 to Elsie, and I have to sit on the sidelines un_l Mary realizes that she needs me, because
 she needs our daughter to be okay. I need a father. I need people to step up to the plate
 and stop ac_ng childishly. I never lied to you about my “porn”. I could have, but I didn’t. I
 respected you, and hope someday I can respect you again. I never thought you could throw
 a child away. I hope destroying the porn felt really good, was it worth a son? Here I was,
 trying to give you a second chance.
Case 1:19-cv-00276-PLM-RSK ECF No. 16-4 filed 08/20/19 PageID.519 Page 4 of 4

 trying to give you a second chance.
 I am glad about the person I am. I am glad about the person I turned out to be, with or
 without you, with job or no job, with house or homeless, because I was present and I made
 every choice I thought was best for me and no one else. I collect porn to remind me that
 I’m not you. I’m me. I have thoughts and feelings too. Sad sad thoughts. Angry thoughts!
 But human, so human. Honor my life, and honor my experience, and honor my thoughts
 because I am out here surviving, outside of your shadow.
 Sent from Windows Mail
 From: pmwerking@reagan.com
 Sent: ​Monday​, ​March​ ​12​, ​2018 ​3​:​39​ ​PM
 To: David Werking
 David,

 I left more of your stuff, hopefully all of it, with Grandma last week end. She will probably come down
 with Carol sometime in the next few weeks to deliver it. They will be bringing a large black canvas bag
 with miscellaneous stuff and a box with a few more CDs that we found.

 I have not told Mom and Carol about your porn addiction. If you have any pride left at all, you won't
 either.

 Dad
